Citation Nr: 0420188	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-25 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for fibromyalgia 
(claimed as due to Gulf War service) including as due to 
undiagnosed illness.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an initial evaluation in excess of 30 
percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1992.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Fargo, North Dakota.  

The M&ROC, in pertinent part, granted entitlement to service 
connection for depressive disorder with assignment of a 30 
percent evaluation effective November 29, 2001, date of 
claim.  The M&ROC also denied entitlement to service 
connection for hemorrhoids.

In August 2003 the M&ROC affirmed the 30 percent evaluation 
for major depressive disorder, and denied entitlement to 
service connection for fibromyalgia (claimed as due to Gulf 
War service) including as due to undiagnosed illness.  

The Board has construed the local representative's September 
2003 statement in support of the veteran's claim as a notice 
of disagreement (NOD) with the M&ROC's August 2003 denial of 
entitlement to service connection for fibromyalgia.  The 
M&ROC has not issued a statement of the case (SOC) in 
response to the NOD.  This matter is further addressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).



The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In September 2002 the M&ROC issued a VCAA notice letter to 
the veteran which substantially complies with Quartuccio, 
supra.

The veteran claims that he is in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
records pertaining to such benefits have not been obtained 
and associated with the claims file.  They may provide 
significant medical evidence which may materially assist in 
the adjudication of the veteran's appeal.

The veteran claims that he was treated for hemorrhoids during 
his more than two year tour of duty in Germany; particularly 
in 1989.  The service medical records already on file, which 
appear to be incomplete, are otherwise negative for any 
evidence of hemorrhoids.  More specific information from the 
veteran as to his in-service treatment for hemorrhoids may 
materially assist in the adjudication of his claim for 
service connection therefor.  Acquiring of additional service 
medical documentation appears to be indicated.

As the Board noted earlier, there is no SOC addressing the 
August 2003 M&ROC appealed denial of entitlement to service 
connection for fibromyalgia.  Where there has been an initial 
M&ROC adjudication of a claim, and an NOD as to its denial, 
the claimant is entitled to an SOC, and the M&ROC's failure 
to issue such is a procedural defect requiring remand.  
Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 
12 Vet. App. 238 (1999).

Also, the Board notes that in May 2003, the veteran requested 
an "informal" hearing with a Decision Review Officer (DRO) 
at the M&ROC.  There does not appear to be any effort to 
contact the veteran and clarify whether the veteran in fact 
wanted the opportunity to provide oral testimony before a DRO 
at the M&ROC, or merely wanted some kind of informal 
interview, etc.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  



3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hemorrhoids and 
fibromyalgia since service, and for his 
service-connected depressive disorder 
since July 2003.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

The VBA AMC should contact the veteran 
and request more specific information as 
to when he was treated for hemorrhoids 
while serving in Germany for more than 
two years, particularly in 1989.  
Information as to dates of treatment and 
the specific medical facilities, military 
and/or private rendering treatment should 
be identified.  The VBA AMC should then 
make another attempt to obtain all 
identified medical records in this 
regard.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  The VBA AMC should contact the SSA 
and request that it provide all 
documentation utilized in awarding 
disability benefits, to include the 
Administrative Law Judge decision 
granting such benefits, all of which 
should be associated with the claims 
file.



5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should issue an SOC 
addressing the August 2003 appealed 
denial of entitlement to service 
connection for fibromyalgia (claimed as 
due to Gulf War service) including as 
secondary to undiagnosed illness.  The 
veteran should be advised of the need to 
timely file a substantive appeal if he 
wishes appellate review.

7.  The VBA AMC should contact the 
veteran and request that he clarify 
whether he wishes to provide oral 
testimony in support of his claim before 
a DRO at the M&ROC, or before the Board, 
or whether he wishes to have just an 
informal hearing.  Arrangements should be 
made in accordance with the veteran's 
expressed preferences.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

9.  After undertaking any development 
deemed essential or warranted in addition 
to that specified above to include 
additional examination of the veteran, 
the VBA AMC should readjudicate the 
claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and increased evaluation, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


